DETAILED ACTION

Response to Applicant Remarks
Applicant is thanked for responding to the prior Restriction Requirement dated 2/9/2022.
However, subsequent to the instant application being rerouted to Art Unit 1799 the Restriction
Requirement of 2/9/2022 has been withdrawn. A new Restriction Requirement follows.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 7-10, and 17-18, drawn to a device comprising a primary container and a plurality of auxiliary containers.
Group II, claim(s) 6, drawn to an auxiliary container.
Group III, claim(s) 11, drawn to a kit comprising a primary container and an auxiliary container.
Group IV, claim(s) 12-16 and 19-20, drawn to a method of growing, culturing, and/or modifying cells.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Invention I is selected, one of the following species (Species 1, Species 2) must be selected:
Species 1 includes the embodiment of the device wherein one or more of the auxiliary containers is located on the top section of the primary container (see Figs. 1-5).
Species 2 includes the embodiment of the device wherein one or more auxiliary containers are located at or near the base section of the primary container (see Fig. 6).
 Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of an auxiliary container for use with the device of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee et al. (KR 20130036060 A) (machine translation of written description relied upon). Lee et al. discloses an auxiliary container- any one of the plurality of culture vessels 10 shown in Fig. 4 meets the claimed subject matter of being an auxiliary container, as each culture vessel 10 is an additional or “auxiliary” container (para. 28-29, 41). The subject matter of the auxiliary container being “for use with the device of claim 1” is a recitation of intended use of the auxiliary container and therefore does not introduce a patentable distinction over Lee et al. Nonetheless, Lee et al. also discloses this subject matter. For example, Lee et al. discloses wherein a first cell culture vessel (10) (leftmost vessel 10 shown in Fig. 4; reads on an auxiliary container) is for use with a structure comprising another cell culture vessel (10) (see second vessel shown in Fig. 4 starting from the left, which meets the limitation of being a primary container and is connected to the auxiliary container) having a base section, a top section arranged substantially in parallel with the base section and a wall element arranged between the top section and the base section and defining an internal lumen of the primary container (para. 28-29) (Fig. 1), in which the wall element of the primary container is compressible with respect to the top and base section (para. 4, 28-29, 36-37) (Fig. 2), and in which the primary container has at least one optionally sealable inlet (para. 17, 47), in which the wall element of the primary container is composed of a flexible material (para. 4, 28-29, 36-37), and further comprising a plurality of auxiliary containers (any of the additional vessels shown connected to the primary container in Fig. 4) external to the primary container and in fluid communication with the primary container (para. 4, 33, 41). 
The species listed above do not relate to a single general inventive concept because the technical relationship among the species is one or more auxiliary containers being located at a primary container, and this is not a special technical feature as it does not make a contribution over the prior art. Lee et al. discloses one or more auxiliary containers located at a primary container, as set forth above. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799